Carlisle, J.
Headnotes 1 through 7 speak for themselves and require no further elaboration.
From the evidence adduced on the trial, the jury was authorized to find: that, during the time the defendant and his wife resided in Milledgeville, the prosecutor, a married man, paid improper attentions to the defendant’s wife; that the defendant and his wife moved to Macon, but the prosecutor continued to pay improper attentions to the defendant’s wife; that on a trip to Rome, the defendant and his wife drove to Milledgeville, located the apartment building in which the prosecutor and his wife lived, inquired of the occupants of the apartment directly beneath that of the prosecutor where the prosecutor lived, and were told that he lived in the apartment upstairs directly over theirs; that the defendant and his wife proceeded upstairs, located the prosecutor’s apartment, and, without knocking or otherwise announcing their presence, entered the prosecutor’s apartment, and the defendant inquired if he were John Nolan; that the prosecutor said that he was, and the defendant struck him knocking him unconscious; that the occupants of the apartment below heard a great deal of noise in the prosecutor’s apartment; that Mrs. Livingston ran down the steps and out to her automobile; that the defendant ran down the stairs and out to the car; that the defendant had blood on his left hand and a switch-blade knife in the other; that one of the occupants of the apartment beneath that of the prosecutor went upstairs as the defendant was running down, to investigate what had happened in the prosecutor’s apartment, and found the latter severely cut and bleeding about the head, face, neck, and shoulders; that as a result of his wounds the prosecutor had to remain in the hospital two weeks. From these authorized findings, the jury was authorized to infer that the prosecutor was assaulted by the defendant with a switch-blade knife, a weapon likely to produce death in the manner in which it was used, and that the assault was made with intent to murder.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.